*320Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about October 7, 2005, which terminated respondent mother’s parental rights to the subject child upon a finding of mental retardation, and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports the court’s finding that respondent mother, by reason of her mental retardation, poor adaptive functioning and depression, is unable, at present and for the foreseeable future, to provide proper and adequate care for the subject child, who has special needs (see Social Services Law § 384-b [4] [c]; [6] [b]; Matter of Leomia Louise C., 41 AD3d 249 [2007]). Although there was evidence of a strong bond between respondent and her daughter, the evidence demonstrates that termination of respondent’s parental rights was in the child’s best interests (see Matter of Joyce T., 65 NY2d 39, 49-50 [1985]). Concur—Andrias, J.P., Saxe, Nardelli, McGuire and Malone, JJ.